As appears from the majority opinion, the authorities are about evenly divided on the issue whether a business college is a "school or college" in contemplation of statutes exempting schools and colleges from taxation. Since this court is committed to the rule of strict construction of statutes exempting property from taxation, I think the court should follow the rule ofLichtentag v. Tax Collector, 46 La. Ann. 572, 15 So. 176, andParsons Business College v. Kalamazoo, 166 Mich. 305,131 N.W. 553, 33 L.R.A. (N.S.) 921.
Furthermore, the property is not used "solely for educational purposes." Fifty-four hundred feet of the ground floor is leased for business use. The building, therefore, is certainly not used "solely for educational purposes." Discussing the terms "exclusively" and "solely," Cooley says in his work on taxation (4th ed.), Vol. 2, § 684,
". . . if, in the particular jurisdiction, it is held that the rule of strict construction of exemptions applies to all exemptions, then of course the term is to be more narrowly construed. . . . A building is not `used exclusively' for a `purely public charity' where part of it is used by organizations whose activities include other fields than charity." *Page 651 
This court has consistently held for strict construction of tax exemption statutes. "Taxation is the rule, and exemption is the exception." Spokane County v. Spokane, 169 Wn. 355,13 P.2d 1084.